Citation Nr: 1226513	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-38 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Informal conferences at the RO were held in August 2008 and February 2009.   

The Board notes that the RO has characterized the issue on appeal as entitlement to service connection for lichen simplex.  However, the U. S. Court of Appeals for Veterans Claims (Court) has found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this decision and given that the Veteran has been diagnosed with other skin disabilities, the Board has recharacterized the issue to encompass all possible skin disabilities. 

The issue of entitlement to service connection for tinnitus was also appealed from the April 2008 rating decision.  However, the RO granted this issue in an October 2008 rating decision.  As this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status.

The Veteran also appealed the issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and the issue was addressed in an October 2008 statement of the case (SOC).  In his substantive appeal, the Veteran checked box 9.A. indicating that he wanted to appeal all of the issues addressed in the statement of the case.  However, below, he only listed lichen simplex.  

The Board recognizes that the Court in Evans v. Shinseki, 25 Vet. App. 7, 14-15 (2011) held that, when an Appellant checks box 9.A. on a VA Form 9 indicating that he wishes to appeal all issues on a SOC, then all issues are on appeal to the Board and the Board has waived its ability to dismiss any of those issues under 38 U.S.C. § 7105(d)(5).  Nevertheless, the Court emphasized that the appellant in Evans had not otherwise withdrawn the appeal of the issues in writing pursuant to 38 C.F.R. § 20.204.  Nevertheless, in contrast, in the instant case, in a January 2009 letter, the Veteran's representative unequivocally stated that the Veteran only wished to appeal the issue of service connection for lichen simplex.  Thus, given that the Veteran's representative clearly withdrew the appeal of this issue, there remain no allegations of errors of fact or law for appellate consideration of this issue.  See 38 C.F.R. § 20.204

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a skin disability.  In numerous statements of record, he has asserted that he contracted a skin rash while in service that has continued to the present.  By way of background, the Veteran's May 1966 entrance examination showed an abnormality of the skin.  The examiner observed clearing contact dermatitis, minor, not considered disqualifying.  In a December 1967 clinical record the Veteran presented with complaints of a recurrent rash on his left wrist for four months.  The impression was dyshidrosis.  Again, in May 1968, the Veteran complained about the recurrent rash.  The examiner was unsure of its etiology, but indicated that above diagnosis was possible, as was the possibility of an allergy.  Another treatment record in July 1968 indicated that there was no improvement in the rash.  However, no abnormalities of the skin were observed in a September 1968 service examination prior to discharge.  

After service, private treatment record beginning in July 1973 document skin problems.  VA treatment records beginning in August 2007 reveal an assessment of lichen simplex chronicus.  

In March 2008, the Veteran was afforded a VA examination.  The examiner indicated that only the tabbed records in the claims file were reviewed.  At that time, the Veteran only had a pruritic rash on his penis.  The assessment was lichen simplex chronicus.  The examiner observed that there was very little information regarding the nature of the rash that the Veteran had in service.  Dyshidrosis was usually applied to an eczematous rash, which would not be the description of the current rash.  She indicated that the private treatment records were not very helpful.  The examiner concluded that the minimal and nonspecific nature of the available information did not allow her to provide an opinion without resorting to speculation.  

In support of his claim, the Veteran submitted a February 2009 opinion from his treating physician at the VA.  The examiner opined that it was possible that the rash shown in 1967 was related to the current very mild erythema and scaling of his hands.    

In the instant case, as dermatitis was noted upon entrance, the Veteran is not presumed to have been in sound condition with respect to this skin disorder.  See 38 U.S.C.A. § 1111.  Nevertheless, service connection may be awarded for a pre-existing disability that was aggravated in service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Nevertheless, neither the VA examiner nor the Veteran's VA physician proffered an opinion as to whether any pre-existing skin disability was aggravated in service.  Moreover, the Court has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  

As the March 2008 VA examiner did not fully explain why she was unable to render an opinion without resorting to speculation, the examination report is found inadequate.   Moreover, the February 2009 opinion is also couched in speculative terms, and thus has little probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (providing that medical opinions are speculative and of little or no probative value when couched in terms such as "may or may not"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (indicating that a medical opinion expressed in terms of "may" also implies "may not" and is, therefore, speculative); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that a medical opinion that includes only data and conclusions is accorded no weight).  Given these deficiencies, the Board finds that a new medical examination is necessary to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).     

Lastly, in an October 2008 statement, the Veteran reported that he had an upcoming appointment at the VA for his skin in February 2009.  Unfortunately, the claims file only contains VA treatment records dated from August 2008.  Further, a review of Virtual VA processing system showed that VA treatment records from September 2011 to January 2012 were associated with the Veteran's record.  Importantly, these records were not considered by the RO with respect to the current appeal.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from August 2008 to September 2011 and from January 2012 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the remand, the RO will have the opportunity to consider all of these treatment records, including those already associated with the Veteran's Virtual VA file that had not been previously considered.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate all VA treatment records from August 2008 to September 2011 and from January 2012 to the present with the record. 

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of any current skin disability.  The examination should be scheduled when the Veteran's skin disability is active, if possible.  The claims file must be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should clearly delineate all current skin disabilities.  Thereafter, the examiner should opine as to the following:

a)  Whether any of the current skin disabilities were the same as the one found on the Veteran's May 1966 entrance examination and, in turn, pre-existed service.  

b )  If so, whether it is at least as likely as not (a 50% or higher degree of probability) that any pre-existing skin disability increased in severity during active duty service beyond the natural progression of the disease.   If so, the examiner should make every attempt to identify the baseline level of disability prior to the aggravation, based on available medical evidence and also based on the Veteran's statements as to the frequency and severity of his symptoms over time.  

c)  For all skin disabilities that did not pre-exist service, whether it is at least as likely as not (a 50% or higher degree of probability) that any of these skin disabilities manifested in service, to include exposure to herbicides.

A detailed rationale for all opinions expressed should be furnished.  The examiner should specifically consider and address the incidents of skin rash in service as well as the Veteran's lay statements of pertinent symptomatology since service.  

3.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4.  After completing the above requested actions, and any additional notification and/or development warranted by the record, the RO should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


